 



Exhibit 10.3
THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO VOIP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
Right to Purchase 625,000 shares of Common Stock       
of VoIP, Inc. (subject to adjustment as provided herein)
COMMON STOCK PURCHASE WARRANT
Issue Date: August 3, 2005
     VOIP, INC., a corporation organized under the laws of the State of Texas
(the “Company”), hereby certifies that, for value received, WQN, Inc., 14911
Quorum Drive, Suite 140, Dallas, Texas 75201, or its assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time after the Issue Date until July 27, 2006 (the “Expiration Date”), up to
625,000 fully paid and nonassessable shares of Common Stock at a per share
purchase price of $1.37; provided, however, this Warrant shall automatically
terminate and be of no further force and effect in the event the transactions
(the “Transactions”) contemplated by the Asset Purchase Agreement (as defined
below) are terminated pursuant to Section 2.5 of that certain asset purchase
agreement (the “Asset Purchase Agreement”), of even date herewith, entered into
by the Company and Holder. The aforedescribed purchase price per share, as
adjusted from time to time as herein provided, is referred to herein as the
“Purchase Price.” The number and character of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided herein. The Company may
reduce the Purchase Price without the consent of the Holder. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the
Asset Purchase Agreement.
     As used herein the following terms, unless the context otherwise requires,
have the following respective meanings:
     (a) The term “Company” shall include VoIP, Inc. and any corporation which
shall succeed or assume the obligations of VoIP, Inc. hereunder.
     (b) The term “Common Stock” includes (a) the Company’s common stock, $.001
par value per share (the “Common Stock”), as authorized on the date hereof, and
(b) any other securities into which or for which the Common Stock may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
     (c) The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have

 



--------------------------------------------------------------------------------



 



received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 5 or otherwise.
     (d) The term “Warrant Shares” shall mean the Common Stock issuable upon
exercise of this Warrant.
     1. Exercise of Warrant.
     1.1. Number of Shares Issuable upon Exercise. From and after the date
hereof, through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Subsection 1.2 or upon exercise of this Warrant in part in
accordance with Subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 4.
     1.2. Full Exercise. This Warrant may be exercised in full by the Holder
hereof by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and surrender of the original Warrant within four (4) days of exercise,
to the Company at its principal office or at the office of its Warrant Agent (as
hereinafter defined), accompanied by payment, in cash, wire transfer or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying the number of shares of Common Stock for which
this Warrant is then exercisable by the Purchase Price then in effect.
     1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares of Common Stock designated by the Holder in the Subscription Form
by (b) the Purchase Price then in effect. On any such partial exercise, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the Holder hereof a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised.
     1.4. Company Acknowledgment. The Company will, at the time of the exercise
of the Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
     1.5. Delivery of Stock Certificates, etc. on Exercise. The Company agrees
that the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full

2



--------------------------------------------------------------------------------



 



or in part, and in any event within four (4) business days thereafter, the
Company at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder
hereof, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and nonassessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise, plus, in lieu of any fractional
share to which such Holder would otherwise be entitled, cash equal to such
fraction multiplied by the then Fair Market Value of one full share of Common
Stock, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.
     1.6. Cashless Exercise.
     (a) At the option of the Holder, exercise of this Warrant may be made in
whole or part by delivery of Common Stock issuable upon exercise of the Warrants
in accordance with Section (b) below for the number of Common Stock specified in
such form (as such exercise number shall be adjusted to reflect any adjustment
in the total number of shares of Common Stock issuable to the holder per the
terms of this Warrant) and the holder shall thereupon be entitled to receive the
number of duly authorized, validly issued, fully-paid and non-assessable shares
of Common Stock determined as provided herein.
     (b) If the Fair Market Value of one share of Common Stock is greater than
the Purchase Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Subscription Form in which event the Company
shall issue to the holder a number of shares of Common Stock computed using the
following formula:

             
 
  X=   Y (A-B)    
 
           
 
      A    

         
 
  Where X=   the number of shares of Common Stock to be issued to the holder

         
 
  Y=   the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)
 
       
 
  A=   the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation)
 
       
 
  B=   Purchase Price (as adjusted to the date of such calculation)

3



--------------------------------------------------------------------------------



 



     (c) “Fair Market Value” shall mean the closing or last sale price,
respectively, reported for the last business day immediately preceding the date
of exercise on the Company’s principal trading market.
     2. Adjustment for Certain Corporate Events.
     2.1. Reorganization, Consolidation, Merger, etc. In case at any time or
from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 2.3 and Section 3.
     2.2. Dissolution. In the event of any dissolution of the Company following
the transfer of all or substantially all of its properties or assets, the
Company, prior to such dissolution, shall at its expense deliver or cause to be
delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of the Warrants after the effective date of
such dissolution pursuant to this Section 2 to a bank or trust company (a
“Trustee”) having its principal office in New York, NY, as trustee for the
Holder of the Warrants.
     2.3. Adjustments to Purchase Price for Diluting Issues.
     (a) Special Definitions. For purposes of this Section 2.3, the following
definitions shall apply:
     (i) “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities (as defined
below), excluding rights or options granted to employees, directors or
consultants of the Company pursuant to an option plan adopted by the Board of
Directors of the Company to acquire up to that number of shares of Common Stock
as is equal to fifteen (15%) percent of the Common Stock outstanding (provided
that, for purposes of this Subsection 2.3(a)(i), all shares of Common Stock
issuable upon (A) exercise of options granted or available for grant under plans
approved by the Board of Directors, (B) conversion of shares of Preferred Stock,
or (C) conversion of Preferred Stock issuable upon conversion or exchange of any
Convertible Security, shall be deemed to be outstanding).

4



--------------------------------------------------------------------------------



 



     (ii) “Original Issue Date” shall mean the date of this Warrant.
     (iii) “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock.
     (iv) “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 2.3(c) below, deemed to be issued) by the
Company after the Original Issue Date and other than shares of Common Stock
issued or issuable:
               (A) as a dividend or distribution on the Preferred Stock;
               (B) by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock excluded from the definition of
Additional Shares of Common Stock by the foregoing clause (A);
               (C) upon the exercise of options excluded from the definition of
“Option” in Section 2.3(a)(i); or
               (D) upon conversion of shares of the Preferred Stock.
     (v) “Rights to Acquire Common Stock” (or “Rights”) shall mean all rights
issued by the Company to acquire common stock whatever by exercise of a warrant,
option or similar call or conversion of any existing instruments, in either case
for consideration fixed, in amount or by formula, as of the date of issuance.
     (b) No Adjustment of Conversion Rate. No adjustment in the number of shares
of Common Stock into which this Warrant is exercisable shall be made, by
adjustment in the Purchase Price thereof unless the consideration per share
(determined pursuant to Section 2.3(e) below for an Additional Share of Common
Stock issued or deemed to be issued by the Company is less than the applicable
Purchase Price in effect on the date of, and immediately prior to, the issue of
such additional shares.
     (c) Issue of Securities Deemed Issue of Additional Shares of Common Stock.
If the Company at any time or from time to time after the Original Issue Date
shall issue any Options or Convertible Securities or other Rights to Acquire
Common Stock, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options, Rights or, in the case of Convertible Securities, the
conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue, provided
that Additional Shares of Common Stock shall not be deemed to have been issued
unless the consideration per share (determined pursuant to Section 2.3(e)
hereof) of such Additional Shares of Common Stock would be less than the
applicable Purchase

5



--------------------------------------------------------------------------------



 



Price in effect on the date of and immediately prior to such issue, or such
record date, as the case may be, and provided further that in any such case in
which Additional Shares of Common Stock are deemed to be issued:
     (i) No further adjustment in the Purchase Price shall be made upon the
subsequent issue of shares of Common Stock upon the exercise of such Rights or
conversion or exchange of such Convertible Securities;
     (ii) Upon the expiration or termination of any unexercised Option or Right,
the Purchase Price shall not be readjusted, but the Additional Shares of Common
Stock deemed issued as the result of the original issue of such Option or Right
shall not be deemed issued for the purposes of any subsequent adjustment of the
Purchase Price; and
     (iii) In the event of any change in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any Option, Right or
Convertible Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Purchase Price then in effect shall
forthwith be readjusted to such Purchase Price as would have obtained had the
adjustment that was made upon the issuance of such Option, Right or Convertible
Security not exercised or converted prior to such change been made upon the
basis of such change, but no further adjustment shall be made for the actual
issuance of Common Stock upon the exercise or conversion of any such Option,
Right or Convertible Security.
     (d) Adjustment of Purchase Price upon Issuance of Additional Shares of
Common Stock. If the Company shall at any time after the Original Issue Date
issue Additional Shares of Common Stock (including Additional Shares of Common
Stock deemed to be issued pursuant to Section 2.3(c), but excluding shares
issued as a dividend or distribution or upon a stock split or combination as
provided in Section 3), without consideration or for a consideration per share
less than the applicable Purchase Price in effect on the date of and immediately
prior to such issue, then and in such event, such Purchase Price shall be
reduced, concurrently with such issue to a price (calculated to the nearest
cent) determined by multiplying such Purchase Price by a fraction, (i) the
numerator of which shall be (A) the number of shares of Common Stock outstanding
immediately after such issue plus (B) the number of shares of Common Stock which
the aggregate consideration received by the Company for the total number of
Additional Shares of Common Stock so issued would purchase at such Conversion
Rate; and (ii) the denominator of which shall be the number of shares of Common
Stock outstanding immediately after such issue.
     (e) Determination of Consideration. For purposes of this Section 2.3(e),
the consideration received by the Company for the issue of any Additional Shares
of Common Stock shall be computed as follows:

6



--------------------------------------------------------------------------------



 



     (i) Cash and Property: Such consideration shall:
               (A) insofar as it consists of cash, be computed at the aggregate
of cash received by the Company, excluding amounts paid or payable for accrued
interest or accrued dividends;
               (B) insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors; and
               (C) in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (A) and (B) above, as determined in
good faith by the Board of Directors.
          (ii) Options, Rights and Convertible Securities. The consideration per
share received by the Company for Additional Shares of Common Stock deemed to
have been issued pursuant to Section 2.3(c), relating to Options, Rights and
Convertible Securities, shall be determined by dividing,
               (A) the total amount, if any, received or receivable by the
Company as consideration for the issue of such Options, Rights or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Company upon the exercise of such Options, Rights or the conversion or
exchange of such Convertible Securities, by
               (B) the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities.
     3. Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Purchase Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect. The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this

7



--------------------------------------------------------------------------------



 



Section 4. The number of shares of Common Stock that the Holder of this Warrant
shall thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 3) be issuable on such exercise by a fraction of which (a) the numerator
is the Purchase Price that would otherwise (but for the provisions of this
Section 3) be in effect, and (b) the denominator is the Purchase Price in effect
on the date of such exercise.
     4. Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company, at its expense, will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant.
     5. Reservation of Stock, etc. Issuable on Exercise of Warrant. The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of the Warrants, all shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.
     6. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered Holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company at Transferor’s expense but with payment by the Transferor of any
applicable transfer taxes, will issue and deliver to or on the order of the
Transferor thereof a new Warrant or Warrants of like tenor, in the name of the
Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock called for on the face or faces of the Warrant so
surrendered by the Transferor. No such transfers shall result in a public
distribution of the Warrant.
     7. Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, on
delivery of an indemnity agreement or security reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of this Warrant, the

8



--------------------------------------------------------------------------------



 



Company at its expense, twice only, will execute and deliver, in lieu thereof, a
new Warrant of like tenor.
     8. Transfer on the Company’s Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the registered holder hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
     9. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (x) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (y) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company to: VoIP, Inc., 12330 SW53
Street, Suite 712, Fort Lauderdale, Florida 33330, Attn: Steven Ivester,
President and CEO, telecopier: (954) 434-2877, with a copy by telecopier only
to: Ronald L. Brown, Andrews Kurth LLP, 1717 Main Street, Suite 3700, Dallas,
Texas 75201, telecopier: (214) 659-4819, (ii) if to the Holder, to the address
and telecopier number listed on the first paragraph of this Warrant.
     10. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Texas. Any dispute relating to this Warrant shall be
adjudicated in Dallas County in the State of Texas. The headings in this Warrant
are for purposes of reference only, and shall not limit or otherwise affect any
of the terms hereof. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Warrant as of the date
first written above.

              VOIP, INC.
 
       
 
  By:   /s/ Steven Ivester
 
       
 
      Name: Steven Ivester
 
      Title: Chief Executive Officer

            Witness:
      /s/ Osvaldo Pitters                

 



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO: VOIP, INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.                    ), hereby irrevocably elects to purchase (check
applicable box):
                                              shares of the Common Stock covered
by such Warrant; or
                         the maximum number of shares of Common Stock covered by
such Warrant pursuant to the cashless exercise procedure set forth in Section 2.
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$                    . Such payment takes the form of (check applicable box or
boxes):
                         $                                         in lawful
money of the United States; and/or
                         the cancellation of such portion of the attached
Warrant as is exercisable for a total of                      shares of Common
Stock (using a Fair Market Value of $                      per share for
purposes of this calculation); and/or
                         the cancellation of such number of shares of Common
Stock as is necessary, in accordance with the formula set forth in Section 2, to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                                                       whose
address is
 
 
 
[Number of Shares of Common Stock Beneficially Owned on the date of exercise:
Less than five percent (5%) of the outstanding Common Stock of VoIP, Inc.]

A -1



--------------------------------------------------------------------------------



 



The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.

     
Dated:                                        
   
 
 
  (Signature must conform to name of holder as specified on the face of the
Warrant)
 
   
 
   
 
   
 
   
 
  (Address)

A -2



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
     For value received, the undersigned hereby sells, assigns, and transfers
unto the person(s) named below under the heading “Transferees” the right
represented by the within Warrant to purchase the percentage and number of
shares of Common Stock of VOIP, INC. to which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of VOIP, INC. with
full power of substitution in the premises.

          Transferees   Percentage Transferred   Number Transferred
 
       
 
 
 
 
 
 
       
 
 
 
 
 
 
       
 
 
 
 
 

     
Dated:                                         ,                     
   
 
 
  (Signature must conform to name of holder as specified on the face of the
warrant)
 
   
Signed in the presence of:
   
 
   
 
   
 
   
 
 
 
 
   
 
 
 
 
  (Address)
 
   
ACCEPTED AND AGREED:
   
[TRANSFEREE]
   
 
   
 
   
 
   
 
 
 
 
   
 
 
 
 
  (Address)

B -1